

115 HR 5177 IH: Encouraging Veteran Employment Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5177IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Knight (for himself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense, in awarding a contract for the procurement of goods or services, to give a preference to offerors that employ veterans, and for other purposes. 
1.Short titleThis Act may be cited as the Encouraging Veteran Employment Act of 2018. 2.Preference for offerors employing veterans (a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2339a.Preference for offerors employing veterans 
(a)PreferenceIn awarding a contract for the procurement of goods or services for the Department of Defense, the head of an agency may give a preference to offerors that employ veterans on a full-time basis. The Secretary of Defense shall determine such preference based on the percentage of the full-time employees of the offeror who are veterans. (b)Enforcement penalties for misrepresentation (1)If the head of an agency determines that an offeror willfully and intentionally misrepresented the veteran status of the employees of the offeror in a bid submitted under subsection (a), such head of an agency may suspend or debar such offeror for a period of not less than five years. 
(2)Not later than 30 days after determining that an offeror should be suspended or debarred under paragraph (1), the head of an agency making such determination shall initiate a suspension or debarment proceeding, as applicable, against the offeror. The head of an agency shall complete such an action not later than 90 days after initiating such action.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2339 the following new item: 
 
 
2339a. Preference for offerors employing veterans.. 
